Trojan v Cipolla & Co., LLC (2019 NY Slip Op 03928)





Trojan v Cipolla & Co., LLC


2019 NY Slip Op 03928


Decided on May 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2019

Sweeny, J.P., Renwick, Tom, Kapnick, Oing, JJ.


153592/18 9373 -1941 9272

[*1] Denise Trojan, Plaintiff-Appellant,
vCipolla & Company, LLC, et al., Defendants-Respondents.


Larsen Advocates, Brooklyn (Kristian K. Larsen of counsel), for appellant.
Kaiser Saurborn & Mair, P.C., New York (David N. Mair of counsel), for Cipolla & Company, LLC and Joseph P. Cipolla, Jr., respondents.
Schnader Harrison Segal & Lewis LLP, New York (Theodore L. Hecht of counsel), for American Arbitration Association
and Daniel Kolb, respondents.

Orders, Supreme Court, New York County (Gerald Lebovits, J.), entered October 4, 2018, which, to the extent appealed from as limited by the briefs, granted defendants' motions to dismiss the complaint and to compel arbitration, unanimously affirmed, with costs.
In a prior action, Supreme Court determined that the plaintiff had entered into a binding and enforceable agreement to first mediate, then arbitrate, all disputes concerning the forensic valuation services rendered to her by defendants Cipolla & Company, LLC and Joseph P. Cipolla, Jr. in connection with her divorce proceeding. Supreme Court also determined that defendants American Arbitration Association and arbitrator Daniel Kolb are immune from liability for acts performed in their arbitral capacity. Plaintiff attempts to relitigate these issues in this action, but is precluded from doing so under the doctrine of collateral estoppel (see Conason v Megan Holding, LLC, 25 NY3d 1, 17 [2015]; Parker v Blauvelt Volunteer Fire Co., 93 NY2d 343, 349-350 [1999]).
We have considered plaintiff's remaining contentions and find them unavailing.
M-1941 - Denise Trojan v Cipolla & Co., LLC
Motion to take judicial notice of a Supreme Court order staying arbitration in a related proceeding and to declare said stay to be in full force and effect, denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 21, 2019
DEPUTY CLERK